DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 52, 60-61, 63, 70-71, is/are rejected under 35 U.S.C. 103 as being unpatentable over SUH (SUH et al US 20200220641) in view of PELLETIER et al (US 2020/0059345) 
Regarding claim 52, 63 SUH (SUH et al US 20200220641) discloses a method for a wireless communication device, the method comprising: detecting, by a wake-up receiver (WUR) of the wireless communication device, a wake- up signal (WUS) for waking up a main receiver of the wireless communication device (SUH: Fig. 1, ¶46, the WUS signal including the WUF frame is used by the apparatus for waking up an internal main radio of a wireless device (station 104) responsive to detection of the WUS); and controlling a WUS bandwidth (SUH: ¶49-50, ¶62, bandwidth of WUS is maintained at a narrower bandwidth than the legacy wakeup signal/preamble);
WUR is a receiver of a control signal and WUS is the control signal (SUH: ¶46, a control signal is the WUS and WUR circuit (equivalent to WUR) is the receiver of the control signal, WUS with the Wake up Frame (WUF)) 
SUH remains silent regarding determining a reception condition metric for the receiver based on detecting the control signal; controlling the receiving bandwidth for the WUS based on a reception condition metric for a receiver.
However, PELLETIER discloses determining a reception condition metric for the receiver based on detecting the control signal; controlling the receiving bandwidth for the WUS based on a reception condition metric for a receiver (PELLETIER:  abstract, ¶3, ¶5, ¶81-82, ¶166-167, the bandwidth of a control signal receiver, is changed based on at least one reception condition metric for the receiver e.g. control channel quality metric).
A person of ordinary skill in the art working with the invention of SUH would have been motivated to use the teachings of PELLETIER as it improves control channel operation and may reduce power consumption (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUH with teachings of PELLETIER in order to improve energy efficiency.

Regarding claim 60, SUH (SUH et al US 20200220641) discloses method for an access point node of a wireless network, the method comprising: 
receiving, from a wireless communication device, a control signal that is based on a wake-up receiver (WUR) of the wireless communication device detecting a wake-up signal (WUS) for waking up a main receiver of a wireless communication device (SUH: Fig. 1, ¶46, the WUS signal including the WUF frame is used by the apparatus for waking up an internal main radio of a wireless device (station 104) responsive to detection of the WUS; the UE sends an ACK signal (control signal)); and
controlling a bandwidth of a signal (SUH: ¶49-50, ¶62, bandwidth of WUS is maintained at a narrower bandwidth than the legacy wakeup signal/preamble)
a WUS comprises a downlink control signal (SUH: ¶46, a control signal is the WUS and WUR circuit (equivalent to WUR) is the receiver of the control signal, WUS with the Wake up Frame (WUF))
SUH remains silent regarding the control signal being based on a reception condition metric that is determined based on detecting a downlink control signal; controlling comprises a further downlink control signal based on the control signal; and transmitting the signal comprising the further downlink control signal to at least the wireless communication device.
However, PELLETIER discloses the control signal being based on a reception condition metric that is determined based on detecting a downlink control signal; controlling comprises a further downlink control signal based on the control signal; and transmitting the signal comprising the further downlink control signal to at least the wireless communication device (PELLETIER:  abstract, ¶3, ¶5, ¶81-82, ¶166-167, the bandwidth of a control signal receiver by the base station (access point), is changed based on at least one reception condition metric for the receiver e.g. control channel quality metric; ¶148, the receiver bandwidth is changed by the network periodically thereby changing the bandwidth of a further downlink control channel).
A person of ordinary skill in the art working with the invention of SUH would have been motivated to use the teachings of PELLETIER as it improves control channel operation and may reduce power consumption (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUH with teachings of PELLETIER in order to improve energy efficiency.


Regarding claim 61, SUH modified by PELLETIER method of claim 60, wherein the control signal is a first WUS bandwidth request (PELLETIER: ¶159, ¶163, scheduling request and the resource is bandwidth).
Regarding claim 70, SUH modified by PELLETIER method wireless communication device of claim 69, wherein the control signal is a WUS bandwidth request (PELLETIER: ¶159, ¶163, scheduling request and the resource is bandwidth).

Regarding claim 71, SUH modified by PELLETIER discloses an access point node of a wireless network, the access point node comprising: a transceiver configured to communication with at least one user equipment (UE); a controller operably coupled to the transceiver, whereby the access point node is configured to perform operations corresponding to the method of claim 60 (SUH: Fig. 3, controller and transceiver coupled to each other to communicate with the UE).


Claims 53-57, 62, 64-68,  is/are rejected under 35 U.S.C. 103 as being unpatentable over SUH modified by PELLETIER as applied to claim 52/61/63 above, further in view of RUELKE et al (RUELKE et al US 2016/0100294)


Regarding claim 62, SUH modified by PELLETIER method of claim 61, wherein: the method further comprises receiving, from a second wireless communication device, a second WUS bandwidth request that is based on a second reception condition metric that is determined based on a WUR of the second wireless communication device detecting the WUS (PELLETIER: ¶159, ¶163, scheduling request and the resource is bandwidth for the control signal; ¶26, multiple WTRUs; SUH: Fig. 1, WUR/WUS signal is a control signal); 
SUH modified by PELLETIER remains silent regarding, however RUELKE discloses controlling the bandwidth of the signal comprising the further downlink control signal comprises selecting, as the bandwidth, a maximum of respective bandwidths indicated by the first and second WUS bandwidth requests. (RUELKE:  ¶47 widest of all bandwidths are selected based bandwidth requirements of the other station).
A person of ordinary skill in the art working with the invention of SUH modified by PELLETIER would have been motivated to use the teachings of RUELKE as it provides a way to enable adaptive scanning of the entirety of a spectrum such as the LTE spectrum using groups of contiguous resource blocks to detect spectrum availability (¶57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUH modified by PELLETIER with teachings of RUELKE in order to improve bandwidth management.

Regarding claim 53, 64, SUH modified by PELLETIER discloses method of claim 52/63 further comprising determining the reception condition metric for the WUR (PELLETIER:  abstract, ¶3, ¶5, ¶81-82, ¶166, the bandwidth of a control signal receiver, is changed based on a condition metric for the receiver; SUH: Fig. 1, ¶64, WUR ).
SUH modified by PELLETIER remains silent, however, RUELKE discloses correlating a received signal comprising the WUS with a WUS reference signal to provide an extreme correlation value; and determining the reception condition metric for the WUR based on the extreme correlation value (RUELKE: Fig. 3, ¶26, ¶36, ¶38, ¶37, a correlation value above a certain reference threshold (extreme correlation value) is detected, the reception condition metric (a detected correlation value above a threshold) for controlling the bandwidth associated with the receiver control signal is determined based on a reference threshold value).
A person of ordinary skill in the art working with the invention of SUH modified by PELLETIER would have been motivated to use the teachings of RUELKE as it provides a way to enable adaptive scanning of the entirety of a spectrum such as the LTE spectrum using groups of contiguous resource blocks to detect spectrum availability (¶57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUH modified by PELLETIER with teachings of RUELKE in order to improve bandwidth management.

Regarding claim 54,65, SUH modified by PELLETIER modified by RUELKE discloses method of claim 53/64 wherein determining the reception condition metric for the WUR based on the extreme correlation value comprises: 
comparing the extreme correlation value to a reception condition threshold value; determining the reception condition metric to have a first reception condition value when the extreme correlation value is higher than the reception condition threshold value; and determining the reception condition metric to have a second reception condition value when the extreme correlation value is not higher than the reception condition threshold value (REULKE: Fig. 3, ¶26, ¶36, ¶38, ¶37, the reception condition metric (detected correlation value) being above a reference (set) threshold and below the reference (set) threshold value being two different condition metric with respect to different bandwidth and channels).

Regarding claim 55,66,, SUH modified by PELLETIER modified by RUELKE discloses method of claim 54/65 further comprising dynamically adapting the reception condition threshold value based on an immediately previous bandwidth associated with the WUS (RUELKE: ¶36, ¶38, threshold is higher when the bandwidth related to a received wakeup signal (current or previous in at least one scenario) is narrow, and threshold is low when the bandwidth related to a received wakeup signal (current or previous in at least one scenario) is wide).


Regarding claim 56,67, SUH modified by PELLETIER modified by RUELKE discloses method of claim 54/65 further comprising: comparing the extreme correlation value to a WUS detection threshold value which is lower than the reception condition threshold; and waking up the main receiver when the extreme correlation value is larger than the WUS detection threshold value (RUELKE: ¶36-37, Fig. 3, Fig. 5, ¶52, a comparison of the correlation value detected of the received signal in step 312, and a detection value of the signal being at least detectable (above a decodable power value i.e. lower than the “set threshold”), is performed; the receiver is woken up when the detected value higher than the set threshold (reference threshold) is determined to be higher than the detection/presence/decodable threshold).

Regarding claim 57,68 SUH modified by PELLETIER discloses method of claim 52/63 wherein the WUR comprises a channel selective filter for filtering of the WUS before detection, and wherein controlling the bandwidth associated with the WUS based on the reception condition metric (SUH: ¶49-50, bandwidth of WUS is maintained at a narrower bandwidth than the legacy wakeup signal/preamble PELLETIER:  abstract, ¶3, ¶5, ¶81-82, ¶166, the bandwidth of a control signal receiver, is changed based on a condition metric for the receiver).
SUH modified by PELLETIER remains silent, however, RUELKE discloses controlling comprises controlling a channel selective filter bandwidth based on the reception condition metric (RUELKE: ¶43, Fig. 3, ¶56, Fig. 5, channel selective filter (BPF)  is adjusted based on at least the reception metric which is detection correlation value).
A person of ordinary skill in the art working with the invention of SUH modified by PELLETIER would have been motivated to use the teachings of RUELKE as it provides a way to enable adaptive scanning of the entirety of a spectrum such as the LTE spectrum using groups of contiguous resource blocks to detect spectrum availability (¶57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUH modified by PELLETIER with teachings of RUELKE in order to improve bandwidth management.
Allowable Subject Matter
Claim 58-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 58-59, the prior art of record, either alone or in combination of other limitations, does not disclose controlling the WUS bandwidth comprises transmitting, to an access point node, a control signal that is based on the reception condition metric; the WUS bandwidth comprises a bandwidth of a signal comprising a further WUS that is transmitted by the access point node; and the bandwidth of the signal comprising the further WUS is responsive to the control signal.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    120
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    692
    643
    media_image2.png
    Greyscale
”

    PNG
    media_image3.png
    288
    641
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    436
    646
    media_image4.png
    Greyscale
…”
Examiner respectfully disagrees with the above arguments. Applicants take a position that SUH modified by PELLETIER does not disclose the user device, “…controlling the bandwidth of the WUP (i.e. the signal) …”
Examiner respectfully submits that SUH discloses that the signal including the WUP (wakeup packet or portion) is transmitted using a different bandwidth than the legacy preamble.


    PNG
    media_image5.png
    289
    848
    media_image5.png
    Greyscale

SUH, in ¶62, discloses that the WUR of the UE is controlling the bandwidth for receiving this WUP portion according to a narrower bandwidth of the WUP. 
[0062] At WUR 108, the OFDM based WUP signal 250T is received at WUR 108 and down converted to baseband. Envelope detection operation 412 and hard decision operation 414 are then used to extract the N bits that correspond to the WUP 250 from the N symbols contained in the down converted signal. In example embodiments, the design of the OFDM based WUP signal is such that envelope detection can be accurately performed at the WUR 108 without any need to perform channel estimation or equalization. WUR 108 does not operate as a conventional OFDM receiver because it does not include GI removal and FFT processing—rather, WUR 108 relies on envelope detection/hard decision operations 412/414 to recover WUP data bits. In this regard, envelope detection operation 412 relies on a low pass filter (LPF) 420 having a set of shift registers 422. In example embodiments, the number of coefficients (also referred to as taps) for the low pass filter is selected to be equal to the number of active subcarriers multiplied by the guard interval to useful symbol time ratio (T.sub.GI/T.sub.U). For example, using the numerology described above where M=16 and T.sub.GI=¼ of useful symbol time, the number of LPF coefficients would be 4. The shift registers 422 are each initialized with predetermined values that are specifically selected to be different than the incoming symbols.

From at least above portions of SUH, it is indicated that the WUR performs envelope detections and hard decision operation in order to receive the WUP via the WUR. The low pass filter is selected according to the active subcarriers. 
A person of ordinary skill in the art would reasonably interpret this as “controlling WUS bandwidth” 
The disclosure of the current application define the controlling bandwidth of the WUR in an equivalent way on Page 9.
As already touched upon, the bandwidth associated with the WUS which is controlled based on 
the reception condition metric may be either or both of a WUS bandwidth and a filter 
bandwidth of a channel selection filter (CSF) of the WUR. The CSF may be a bandpass filter or a low pass filter as applicable in the relevant WUR implementation.

SUH reference also indicates the WUS is used as a control and not a data signal. Further SUH discloses that the receiver of the WUS is a receiver of at least a control signal.
SUH remains silent regarding determining a reception condition metric for the receiver based on detecting the control signal; controlling the receiving bandwidth for the WUS based on a reception condition metric for a receiver.
However, PELLETIER discloses determining a reception condition metric for the receiver based on detecting the control signal; controlling the receiving bandwidth for the WUS based on a reception condition metric for a receiver (PELLETIER:  abstract, ¶3, ¶5, ¶81-82, ¶166-167, the bandwidth of a control signal receiver, is changed based on at least one reception condition metric for the receiver e.g. control channel quality metric).
A person of ordinary skill in the art working with the invention of SUH would have been motivated to use the teachings of PELLETIER as it improves control channel operation and may reduce power consumption (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUH with teachings of PELLETIER in order to improve energy efficiency.
Applicants argue that PELLETIER does not make up for SUH’s deficiencies because the receiver with changing bandwidth of a wireless transmit/receive unit’s (WTRU) single receiver which the claim refer to as the “main receiver”. 
Examiner respectfully submits that although PELLETIER’s receiver of changing bandwidth is a single receiver, the disclosure teaches how a receiver of a control signal can change the receiver bandwidth based on a quality/condition metric relating to reception of the same receiver for which the bandwidth is changed. The receiver isn’t a WUR, however, such a receiver is already disclosure by SUH. PELLETIER is only relied to teach how a wireless receiver, receiving a control signal would be implemented to change the bandwidth based on a condition metric. 
Furthermore, since the condition metric (see ¶166 of PELLETIER below) is pertaining to the received control channel of the receiver for which the bandwidth is controlled, it would be obvious to use such a technique for a WUR of SUH in order to adjust the bandwidth and improve bandwidth selectivity of the WUR thereby improve energy and spectrum efficiency and utilization. 

PELLETIER discloses in ¶166:

[0166] A WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of uplink synchronization, loss of downlink synchronization, initiation of a procedure such as a connection re-establishment procedure and/or determination that the WTRU is power-limited and/or reporting thereof, and/or the like.

A person of ordinary skill in the art would reasonably interpret this as controlling a bandwidth of the receiver based on a reception condition metric. The receiver of PELLETIER in the above sections, is analogous to the receiver of SUH receiving the control signaling. The control signal is analogous to the WUS of SUH. 
A person of ordinary skill in the art working with the invention of SUH would have been motivated to use the teachings of PELLETIER as it improves control channel operation and may reduce power consumption (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of SUH with teachings of PELLETIER in order to improve energy efficiency.
Applicants continue to argue that the controlling is not based on a control signal. PELLETIER, in ¶166, shows the control of the bandwidth is based on a control channel. 
[0166] A WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of uplink synchronization, loss of downlink synchronization, initiation of a procedure such as a connection re-establishment procedure and/or determination that the WTRU is power-limited and/or reporting thereof, and/or the like.

 A person of ordinary skill in the art would reasonably interpret this as the claimed limitation.

All arguments are addressed as above and are fully responded to as above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461